DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-12 are currently pending and have been considered by Examiner. This Non-Final rejection is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..
Election/Restrictions
Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2022.
Applicant’s election of species l. Figures 1-6 in the reply filed on 9/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "linear penetrated hole" in line 2. It is unclear what is meant by “linear penetrated hole”. For the purposes of examination, it was assumed that “linear penetrated hole” meant linear slot as this is what was meant to be claimed per the examiner’s best understanding of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 20020162410 A1) in view of Klinke (US 20130015300 A1).
As to claim 1, Zimmerman teaches a lifting device (A1 see Annotated Fig. 1 below) with a cable management component (29 see Annotated Fig. 1), the lifting device (A1 see Annotated Fig. 1) comprising: an outer pipe (12 see Annotated Fig. 1 below); an actuation mechanism (10 see Annotated Fig. 1 below), accommodated in the outer pipe (12 see Annotated Fig. 1 below), and comprising a motor (20 see Annotated Fig. 1 below) and a screw rod (50 see Annotated Fig.1 below) driven by the motor (20 see Annotated Fig. 1 below) to rotate; a linkage member (30 &14, see Annotated Fig, 1) accommodated in the outer pipe (12 see Annotated Fig. 1 below), and mutually screw-fitted with the screw rod (50 see Annotated Fig.1 below) to operate, and ascending or descending relative to the outer pipe (12 see Annotated Fig. 1 below), and one end of a cable fastened to the linkage member (30 &14, see Annotated Fig, 1) to move with the linkage member (30 &14, see Annotated Fig, 1). 
In regards to the cable, Zimmerman disclose a cable (A2 see Annotated Fig. 1), but fails to disclose the cable (A2 see Annotated Fig. 1) is connected to the outer pipe and wherein the cable comprises a spiral coiled cable unit, and a shaft core line is defined by the spiral coiled cable unit, and the shaft core line is arranged to be in parallel with the screw rod; and a cable management component, disposed in the outer pipe and in parallel with the shaft core line, wherein the spiral coiled cable unit is reeled on the cable management component.
 However, Klinke in the same field of endeavor teaches a telescopic column comprising a cable (58 see Annotated Fig. 11 below) connected to an outer pipe (27 bottom plate, see Fig. 13) (fixed with a bracket 65 see paragraph 0048 line 19) wherein the cable comprises a spiral coiled cable unit (29 see Annotated Fig. 11 below), a shaft core line (B1 see Annotated Fig. 11 below) defined by the spiral coiled cable unit (58 see Annotated Fig. 11 below), a cable management component (59 innermost profile, see Annotated Fig. 11 below), disposed in the outer pipe (36 see Fig. 10), and in parallel with the shaft core line (B1 see Annotated Fig. 11 below), wherein the spiral coiled cable unit (29 see Annotated Fig. 11 below) is reeled on the cable management component (59 innermost profile, see Annotated Fig. 11 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zimmerman to incorporate the teachings of Klinke to modify the cable and connect the modified cable to the outer pipe (A3, Top plate of outer pipe, see Annotated Fig. 1 of Zimmerman) with a bracket (65 see Fig. 13 of Klinke) , wherein the modified cable of Zimmerman comprises a spiral coiled cable unit (58 see Annotated Fig. 11 below of Klinke), a shaft core line (B1 see Annotated Fig. 11 below of Klinke) defined by the spiral coiled cable unit (58 see Annotated Fig. 11 below of Klinke), and the shaft core line (B1 see Annotated Fig. 11 below of Klinke) is arranged to be in parallel with the screw rod (50 see Annotated Fig.1 below of Zimmeran); and a cable management component (59 innermost profile, see Annotated Fig. 11 below of Klinke), disposed in the outer pipe (12 see Annotated Fig. 1 below of Zimmerman) and in parallel with the shaft core line (B1 see Annotated Fig. 11 below of Klinke), wherein the spiral coiled cable unit (58 see Annotated Fig. 11 below of Klinke) is reeled on the cable management component (59 innermost profile, see Annotated Fig. 11 below of Klinke). 
The advantage of this modification will allow the cable to be guided in a protected manner (see abstract of Klinke) when in use by the user.
As to claim 2, the combination of Zimmerman and Klinke teaches the lifting device (A1 see Annotated Fig. 1 below of Zimmerman)  with the cable management component (59 innermost profile, see Annotated Fig. 11 below of Klinke) according to claim 1, wherein one end of the spiral coiled cable unit (58 see Annotated Fig. 11 below of Klinke) is connected to the outer pipe (A3, Top plate of outer pipe, see Annotated Fig. 1 of Zimmerman) and another end of the spiral coiled cable unit (58 see Annotated Fig. 11 below of Klinke) is fastened to the linkage member (30 &14, see Annotated Fig, 1 of Zimmerman)  to move with the linkage member (30 &14, see Annotated Fig, 1 below of Zimmerman), the cable management component (59 innermost profile, see Annotated Fig. 11 below of Klinke) comprises a linear cable unit extended from the cable and in parallel to the shaft core line (B1 see Annotated Fig. 11 below of Klinke), and the spiral coiled cable unit (58 see Annotated Fig. 11 below of Klinke) is disposed and reeled on an outer side of the linear cable unit.

    PNG
    media_image1.png
    613
    363
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    553
    304
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 3, 4, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3, would be allowable for disclosing “a latch member is disposed on a top inner wall of the outer pipe, the cable comprises a positioning segment latched to the latch member, the spiral coiled cable unit and the linear cable unit are extended from two ends of the positioning segment, and the latch member comprises a latch block”. The prior art fails to disclose or render obvious the combination of features recited in claim 3.
Claim 4 would be allowable because claim 4 depends on claim 3.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 12, would be allowable for disclosing “outer pipe comprises a groove in a manner of a linear penetrated hole and in parallel to the screw rod, the linkage member comprises a hollow inner pipe, the hollow inner pipe comprises a protruding piece extended therefrom and disposed in the linear penetrated hole, and the protruding piece is slidable along the linear penetrated hole”. The prior art fails to disclose or render obvious the combination of features recited in claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bennett et al (US 20200214439 A1), teaches a height adjustable table and components of same.
Wu (US 9723920 B1) teaches a similar configuration for a height-adjustable table with concealed wiring design.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY OLIVIER whose telephone number is (571)272-9080. The examiner can normally be reached M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571) 272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY NMN OLIVIER/Examiner, Art Unit 3632 

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632